DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 28, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The list of sensor options in claim 2 is considered and improper Markush listing.  Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  On acceptable form of alternative expression, or Markush group, recites members as being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925).  (See MPEP 2173.05(h))

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lops et al. (US 2008/0253866, Lops).

Regarding claim 1:  Lops discloses a pipe handling system 1 comprising:
a bridge 4 disposed in an inclined position Fig 5, 6, the bridge comprising first 4a and second 4b rails with a space therebetween Fig 5, 6; and
an arm 7 coupled to the first and second rails Fig 4-6, the arm being configured to manipulate a tubular 2 through the space between the first and second rails Fig 5.

Regarding claim 3:  Wherein the bridge is inclined from a horizontal storage area to a rig floor Fig 6. 

Regarding claim 5:  Wherein an actuator 5a-c is configured to rotate the bridge between a horizontal position and the inclined position.

Regarding claim 6:  Wherein the bridge further comprises first and second extension rails upper, inner portions of 4a and 4b, discloses as “telescopic” – [0054] which are configured to extend the bridge above a rig floor Fig 5, 6 – they are positioned higher than the rig floor.

Regarding claim 7:  Wherein the first and second extension rails:
extend to increase a length of the bridge or retract to decrease the length of the bridge [0054], or
rotate between a stowed position, that decreases a length of the bridge, and a deployed position, that increases the length of the bridge, or
are rigidly attached to an end of the first and second rails, respectively, to increase a length of the bridge [0054], Fig 5, 6.

Regarding claim 8:  Wherein the bridge is disposed in a cutout in a rig floor Fig 5, 6.

Regarding claim 12:  Lops disclose a method for handling a tubular using the above described system, the method comprising:
gripping the tubular in the horizontal storage area via the arm coupled to the bridge, the bridge comprising the first and second rails with the space therebetween Fig 4, [0024];
lifting the tubular from the horizontal storage area and through the space Fig 5, [0024]; and
moving the tubular along the bridge via the arm, with the bridge being inclined from the horizontal storage area to a rig floor Fig 6, [0024].

Regarding claim 13:  The method further comprising delivering the tubular, via the arm, to the rig floor in a vertical orientation Fig 6.

Regarding claim 14:  The method further comprising:
stabbing the tubular into a stickup at a well center and spinning the tubular to connect the tubular to a tubular string at the well center [0008] – “spinning” implied with connection to pipe/drill string; or
handing the tubular to a top drive, and spinning the tubular to connect the tubular to the top drive; or
handing the tubular to another pipe handler [0008], [0009]; or
storing the tubular in a vertical storage location on the rig floor.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lops in view of McKenzie et al. (US 2020/0040674, McKenzie).

Lops discloses all of the limitations of the above claim(s) except for the arm comprising one or more sensors that measure one or more parameters of the tubular, and wherein the parameters comprise weight, length, diameter, tubular damage, inclination, or combinations thereof.
McKenzie discloses a pipe handler system that is located on a drill ring.  The pipe handler system includes multiple arms 116a, 116b.  These arms are disclosed as including sensors that measure such things as tubular weight and proximity [0007], [0008], [0074], [0078].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lops so that the arm included one or more sensors as taught by McKenzie in order to have been able to monitor the state of the arms [0089].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lops in view of Gustavsson (US 2015/0144402, Gust).

Lops discloses all of the limitations of the above claim(s) except for the system further comprising a tubular lift positioned in a horizontal storage area and configured to rotate a tubular between a horizontal orientation and an inclined orientation, wherein the arm is configured to receive the tubular from or deliver the tubular to the tubular lift in the inclined orientation.
Gustavsson discloses a pipe handling system for moving tubulars from a horizontal storage area 6 to a well center at 5.  The system includes a tubular lift 7 that is positioned in the horizontal storage area Fig 1 and used to rotate a tubular 8 from a horizontal orientation to an inclined orientation Fig 3, [0011].  In the included orientation, the tubular is grabbed by an arm 41 for movement to the well center.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lops to include a tubular lift to raise the tubulars from a horizontal orientation to an inclined orientation before being grabbed by the arm, as taught by Gustavsson, in order to have ensured that the arm only engaged on tubular at a time.  This would have achieved the predictable result of preventing the arm from damaging tubulars adjacent to the tubular being grabbed.

Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lops.

Regarding claim 15:  Lops discloses a pipe handling system 1 comprising:
a bridge 4 disposed in an inclined position Fig 5, 6, the bridge comprising first 4a and second 4b rails with a space therebetween Fig 5, 6; and
an arm 7 coupled to the first and second rails Fig 4-6, the arm being configured to manipulate a tubular 2 through the space between the first and second rails Fig 5.

Lops disclose a method for handling a tubular using the above described system, the method comprising:
gripping the tubular in the horizontal storage area via the arm coupled to the bridge, the bridge comprising the first and second rails with the space therebetween Fig 4, [0024];
lifting the tubular from the horizontal storage area and through the space Fig 5, [0024]; and
moving the tubular along the bridge via the arm, with the bridge being inclined from the horizontal storage area to a rig floor Fig 6, [0024].

Lops fails to disclose using the system to return the tubular to the horizontal storage area.  The method comprising:
gripping a tubular at a well center on a rig floor via an arm coupled to a bridge, the bridge comprising first and second rails with a space therebetween;
moving the tubular from the well center and through the space; and
moving the tubular along the bridge via the arm, with the bridge being inclined from a horizontal storage area to the rig floor.

However, the Examiner takes OFFICIAL NOTICE that it is well known in the art that tubulars, such as the drill pipe recited in paragraph [0010] of Lops, must be removed form the wellbore upon the conclusion of the operation in which they were used.  This requires the raising of the entire string, gripping an upper tubular that at the well center, spinning the upper tubular so that it is unthreaded from a lower tubular held at the well center, moving the disconnected upper tubular away from the well center and to a pipe storage area.  This order of operations is the opposite of what occurs when a tubular string is made up and tubulars added such as the method taught by Lops.  
As there are no features, components, or disclosed process steps in Lops that would prevent the disclosed method from being used in reverse, one of ordinary skill in the art would have recognized, before the effective filing date of the claimed invention,  that it would have been obvious to use the system of Lops in a method for disconnecting tubulars from the tubular string located at the well center.  This would have achieved the predictable result of eliminating the need to remove the rig and system of Lops and replace it with a new rig and system thus saving time and money.
The method of Lops, as modified, would have comprised:
gripping the tubular at the well center on the rig floor via the arm coupled to the bridge, the bridge comprising the first and second rails with the space therebetween Fig 6;
moving the tubular from the well center and through the space Fig 5; and
moving the tubular along the bridge via the arm, with the bridge being inclined from a horizontal storage area to the rig floor Fig 4.

Regarding claim 16:  The method of Lops, as modified, further comprising delivering the tubular, via the arm, from a vertical orientation at the well center to a horizontal orientation in the horizontal storage area Fig 4.

Regarding claim 17:  The method of Lops, as modified, further comprising spinning “spinning” implied with connection to pipe/drill string the tubular to:
disconnect the tubular from a tubular string at the well center [0008]; or
disconnect the tubular from a top drive.

Regarding claim 18:  The method of Lops, as modified, further comprising:
retrieving the tubular from another pipe handler [0008], [0009]; or
retrieving the tubular from a vertical storage location on the rig floor [0009].

Regarding claim 20:  Wherein the arm comprises a plurality of grippers 7a, 7b, and the method further comprises gripping the tubular with the plurality of grippers.

Allowable Subject Matter
Claims 4, 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4:  The prior art of record fails to disclose or suggest that the arm is configured to move along the bridge as recited in the claimed combination.

Regarding claim 9:  The prior art of record fails to disclose or suggest a shuttle that is slidably coupled to the bridge as recited in the claimed combination.

Regarding claim 10:  Claim 10 is considered allowable due to its dependence on claim 9.

Regarding claim 19:  The prior art of record fails to disclose or suggest moving the tubular through the space while moving the tubular along the bridge as recited in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/9/2022